UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2010  November 30, 2011 Item 1: Reports to Shareholders Annual Report | November 30, 2011 Vanguard Massachusetts Tax-Exempt Fund > The municipal bond market slid lower in a tumultuous first quarter of the fiscal year before snapping back vigorously in the ensuing nine months. > For the 12 months ended November 30, 2011, Vanguard Massachusetts Tax-Exempt Fund returned 6.32%, lagging the return of its benchmark index but ahead of the average return of its peers. > The fund’s long-term performance remained ahead of the average result for competing Massachusetts funds. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2011 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Massachusetts Tax-Exempt Fund 2.53% 4.11% 3.76% 2.56% 6.32% Barclays Capital 10 Year Municipal Bond Index 7.68 Massachusetts Municipal Debt Funds Average 5.93 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Your Fund’s Performance at a Glance November 30, 2010 , Through November 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Massachusetts Tax-Exempt Fund $10.15 $10.41 $0.366 $0.000 1 Chairman’s Letter Dear Shareholder, Your fund’s fiscal year, which ended November 30, 2011, began inauspiciously. The turbulence in the municipal bond market that characterized the closing months of the 2010 fiscal year spilled over into the first quarter of this reporting period. By spring, however, the market had regained its footing, and it bounced back strongly for the remainder of the year. For the 12 months, Vanguard Massachusetts Tax-Exempt Fund returned 6.32%. Even in the difficult first quarter, the fund’s income helped cushion the effects of declining bond prices. For the period as a whole, the fund’s income return accounted for more than half of its total return. As I noted in my semiannual report to you six months ago, a confluence of negative events affected the municipal bond market at the start of the year. Especially prominent were concerns that state and local governments’ fiscal straits might lead to large-scale defaults. Thankfully, that hasn’t happened—and in our view isn’t likely to happen—although these groups may continue to struggle for some time despite cautiously hopeful signs. It’s important to keep in mind that the recoveries of state and local govern- 2 ments typically lag after a recession ends, and this one follows the worst national slump since the Great Depression. One measure of the fiscal challenges faced in Massachusetts and elsewhere is the reduced issuance of bonds during the fiscal period as projects are reconsidered. In response to the market strains earlier in the year that sent municipal bond prices lower, the fund’s yield rose (because bond prices and yields move in opposite directions). As muni prices rallied, yields reversed course by fiscal year-end, winding up slightly lower than where they started. By November 30, the SEC yield for the fund stood at 2.53%, compared with 3.06% a year earlier. Despite modest yields, bonds produced strong returns Both municipal and taxable bonds performed strongly during the fiscal year as stock market volatility helped generate enthusiasm for the relative stability of fixed income securities. Municipal bonds returned 6.53% and the broad taxable investment-grade bond market returned 5.52% as anxious investors bid up bond prices and drove already low yields lower still. At the start of the year, the yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, stood at 2.80%. At the end, the note yielded just 2.07%. As yields decline, of course, so do the prospective returns available from these interest-bearing investments. Market Barometer Average Annual Total Returns Periods Ended November 30, 2011 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.52% 7.69% 6.14% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 6.53 8.41 4.75 Citigroup Three-Month U.S. Treasury Bill Index 0.09 0.12 1.44 Stocks Russell 1000 Index (Large-caps) 7.38% 15.10% 0.07% Russell 2000 Index (Small-caps) 2.75 17.56 0.09 Dow Jones U.S. Total Stock Market Index 6.57 15.67 0.36 MSCI All Country World Index ex USA (International) -5.90 13.19 -2.11 CPI Consumer Price Index 3.39% 2.12% 2.34% 3 Even as the Fed maintained its near-0% target for the shortest-term interest rates, the central bank instituted a bond-buying policy aimed at reducing long-term yields. A tumultuous path to unremarkable returns The broad U.S. stock market produced a single-digit gain for the 12 months ended November 30. International stocks recorded a single-digit loss. On the way to these unremarkable returns, however, global stock markets traversed dramatic highs and lows. Stock prices surged through the first half of the period as the U.S. economy seemed to be grinding into gear. But investor optimism faded in the second half, as Europe’s sovereign-debt crisis took center stage and political gridlock led to high-stakes brinksmanship over a bill to raise the U.S. debt ceiling. The drama prompted Standard & Poor’s to downgrade the U.S. credit rating, a shock that reverberated through global financial markets. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) Although U.S. stocks tumbled through the summer, Treasury prices increased as fear of a disorderly European fiscal resolution spurred a flight to quality among investors. U.S. stocks rebounded in the period’s final months. International stock markets traced similar trajectories before finishing the year with a negative return. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Massachusetts Tax-Exempt Fund 0.17% 1.14% The fund expense ratio shown is from the prospectus dated March 29, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2011, the fund’s expense ratio was 0.17%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Massachusetts Municipal Debt Funds. 4 After a difficult start, municipal bonds rallied Massachusetts and most other states continued their budget struggles in the aftermath of the Great Recession. Governments throughout the country have been closely reexamining their cost structures, a process that is aimed at closing immediate budget gaps and may also help address some difficult longer-term issues. On the income side of the equation, states’ tax revenue continued to recover for the seventh straight calendar quarter as of September, but at a more moderate pace, according to a preliminary report from The Nelson A. Rockefeller Institute of Government. Massachusetts’ downshift was more pronounced than the decline in the national average. The state’s year-over-year increase fell from about 15% to almost 7% in the third calendar quarter; the national average slowed from almost 11% to about 7%. At the start of the fiscal period, many investors viewed the fiscal challenges of state and local governments with deep pessimism, which contributed to an unusually deep plunge in municipal bond prices. Other factors included a rallying stock market, signs of a strengthening economy, rising interest rates, and the expiration of a popular subsidized taxable municipal bond program. Municipal market gloom persisted until the spring, when a strong rally began that lasted for the remainder of the Massachusetts Tax-Exempt Fund’s fiscal year. Total Returns Ten Years Ended November 30, 2011 Average Annual Return Massachusetts Tax-Exempt Fund 4.65% Barclays Capital 10 Year Municipal Bond Index 5.52 Massachusetts Municipal Debt Funds Average 4.01 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 The market upswing countered the year’s discouraging start. The fund’s solid 6.32% return for the 12 months ended November 30 outpaced the 5.93% average return of competing Massachusetts funds, a consequence of its smaller loss in the opening months of the year. The fund’s advisor, Vanguard Fixed Income Group, invests in higher-quality municipal bonds. This focus is a key reason for the fund’s better relative performance, because investors tend to prefer these kinds of investments in rough times. As the year continued and investors regained their appetite for risk, the higher quality of the fund’s assets compared with those of its peers held relative returns back somewhat. And as longer-term yields declined, peer funds also got a boost from their typically longer average durations (the longer a fund’s duration, the more sensitive the fund is to interest rate changes). At root were the Federal Reserve’s actions at both ends of the yield spectrum. The Fed’s policy of keeping short-term interest rates low has driven many investors to intermediate-term bonds, thus raising prices and reducing yields, while its new bond-buying policy has pushed longer-term yields lower. The advisor concentrated where possible on essential-service bonds, which typically generate relatively stable revenue streams from, for example, water, sewer, and electricity-generating facilities. The advisor also invested selectively in sectors such as health care. The Advisor’s Report that follows this letter provides additional details about the Fixed Income Group’s portfolio decisions during the year. Skillful management helps produce solid returns over the long term A key measure of a fund’s performance is its experience over the long term. That is why it’s gratifying to review the history of the Massachusetts Tax-Exempt Fund. For the ten years ended November 30, 2011, the fund exceeded its peer-group average return and trailed that of a broad nationwide index that serves as a reasonable if imperfect benchmark for a Massachusetts fund. The fund has benefited from its high-quality orientation and low costs. Especially important has been the skill of the Fixed Income Group—not only the portfolio managers and traders, but also its team of seasoned credit analysts, who provide stringent and objective evaluations of the fiscal strength of bond issuers. The more markets change, the more they stay the same Uncertainty—sometimes at elevated levels—is an integral part of the investment landscape. This latest fiscal year serves as a case in point, as concerns about the fiscal health of municipal bond issuers early in the period were overridden by a strong rally in municipal bonds even as the challenges for state and local governments continued unabated. 6 Whatever the market environment, we believe that an effective long-term investment approach is to select a mix of assets that is balanced between, and diversified among, stocks, bonds, and cash investments. By sticking with such a plan through the markets’ cycles of optimism and fear, you enhance your chances of investment success. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 15, 2011 7 Advisor’s Report For the fiscal year ended November 30, 2011, Vanguard Massachusetts Tax-Exempt Fund returned 6.32%, trailing the return of the national benchmark index but ahead of the average return of its Massachusetts peer-group funds. The investment environment The opening months of the fund’s fiscal year coincided with the high point of unease in the municipal bond market. Investors had begun to grow more concerned in October 2010, but the December–January period (your fund’s fiscal year starts on December 1) was characterized by a brief and historically heavy spate of withdrawals from muni funds and a slump in bond prices. The price decline has been attributed to an almost perfect storm of economic and market factors that we described in detail in our last report to you six months ago. One of these factors was the fear on the part of some investors of a systemic decline in the creditworthiness of municipal bonds as state and local government tax revenues plunged in the wake of the Great Recession. After that disruptive start, more “normal” dynamics set in and municipal bonds returned a solid 6.53% for the fiscal year, ahead of the 5.52% return of taxable bonds, as measured by the Barclays Capital Municipal Bond Index and Barclays Capital U.S. Aggregate Bond Index, respectively. Yields of Tax­Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2010 2011 2 years 0.60% 0.42% 5 years 1.36 1.12 10 years 2.79 2.22 30 years 4.28 3.84 Source: Vanguard. 8 As we expected, the fear of widespread failure by bond issuers to make good on their payment promises never materialized. That said, they do face a challenging road ahead. Tax revenues have continued to rise for almost two years, but not enough to make budget-balancing easy. The effect of a national recession on these revenues lingers well after its official trough; the deeper the slump, the longer the recovery—and, as you know, the most recent downturn was the deepest in decades. State and local governments continued to react to the forced austerity programs that the Great Recession precipitated, issuing fewer bonds than investors had expected earlier in the year and being more selective in the process. Overall municipal bond issuance during fiscal 2011 was about 7% lower than a year earlier, although it began to pick up later in the year. The volume figures exclude the effect of subsidized bonds issued under the Build America Bonds (BABs) program, part of the federal government’s economic-crisis stimulus package. These taxable bonds diverted some potential volume from the market for tax-exempt bonds before the program’s expiration at year-end 2010. Reflecting the fiscal restraint being exercised by Massachusetts state and local governments, the volume of new Massachusetts municipal bonds issued (excluding BABs) decreased by around 22% during the fund’s fiscal year, to $8.5 billion. This was a more pronounced decline than for the national average. The figure smooths over unusually low issuance in the fund’s first and second quarters (with drops of more than 40% year-over-year) as well as an increase in the fourth quarter. With BABs included, however, the total amount of issuance during the fund’s fiscal year was down by almost 35%. At the same time, tax-exempt munis offered attractive yields compared with those of Treasury bonds. Muni bonds’ yields historically have been lower, a relationship that takes into account the federal tax-free nature of their income. During the latter part of the fiscal year, muni yields approached and then surpassed Treasury yields as investors sought “safe” assets in reaction to concerns about, among other things, Europe’s sovereign-debt problems. The flight to safety also fueled demand for higher-quality munis, even as state and local governments continued to struggle with their finances. Given the unusual steepness of the yield curve during the year—that is, the difference in yields between the shortest-and longest-maturity bonds, as shown in the table on page 8—issuers sought to lower borrowing costs by favoring shorter maturities. They found a match with individual investors who were fleeing from the almost nonexistent yields offered by money market mutual funds to short-and medium-term bonds, a dynamic that pushed intermediate-term yields lower as demand and prices rose (bond prices and yields move inversely to each other). In 9 choosing our investments during the year, we took advantage of the steepness in the yield curve to boost returns. The low money market fund yields, of course, were a consequence of the Federal Reserve’s policy, in place since December 2008, of keeping the shortest-term interest rates near zero. In August, the Fed said it would continue to do so until at least mid-2013, and one month later it said it would also strive to lower longer-term interest rates. Under this new policy, informally known as Operation Twist, the Fed has begun purchasing Treasury bonds with remaining maturities of 6 to 30 years. The purchases have had the effect of lowering yields and raising prices of longer-term bonds. Management of the fund The fund’s performance during the fiscal year was helped substantially by our decision to redeploy certain assets from the shorter- to the longer-maturity regions of the yield curve. We also sought to add value through a diversified selection of revenue-based bonds rather than focusing on state and local general obligation bonds. Some of the spreads between these bonds were among the highest we have seen. The sectors involved included those focused on essential services and A-rated hospital bonds. We have been cautious in setting the fund’s duration, given the uncertainties hovering over both the U.S. and European economies as well as future U.S. tax policy. We have set the fund’s average weighted duration, which is a gauge of the sensitivity of its portfolio to changes in interest rates, at a neutral level compared with its benchmark index. Going forward, credit concerns will continue to weigh on the municipal market—understandably, given the financial stresses that state and local governments will face for some time. Even so, our approach to muni bond investing hasn’t changed: As always, our dedicated and seasoned credit analysts, working together with traders and portfolio managers, will closely review the fiscal health of our borrowers as we choose issues to add to our portfolios and monitor those we have already purchased. Marlin G. Brown, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group December 20, 2011 10 Massachusetts Tax-Exempt Fund Fund Profile As of November 30, 2011 Financial Attributes Barclays Barclays 10 Year Municipal Municipal Bond Fund Index Index Number of Bonds 236 8,836 45,906 Yield to Maturity (before expenses) 2.0% 2.8% 3.1% Average Coupon 4.8% 4.8% 4.9% Average Duration 6.5 years 6.6 years 8.2 years Average Effective Maturity 7.0 years 10.0 years 13.5 years Ticker Symbol VMATX — — Expense Ratio 1 0.17% — — 30-Day SEC Yield 2.53% — — Short-Term Reserves 5.6% — — Volatility Measures Barclays Barclays 10 Year Municipal Municipal Bond Index Index R-Squared 0.92 0.98 Beta 0.84 1.01 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 12.5% 1 - 3 Years 6.1 3 - 5 Years 23.0 5 - 10 Years 41.2 10 - 20 Years 11.6 20 - 30 Years 5.6 Distribution by Credit Quality (% of portfolio) AAA 27.6% AA 53.5 A 13.8 BBB 4.3 BB 0.1 Not Rated 0.7 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratio shown is from the prospectus dated March 29, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2011, the expense ratio was 0.17%. 11 Massachusetts Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2001, Through November 30, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Massachusetts Tax-Exempt Fund 6.32% 4.19% 4.65% $15,750 Barclays Capital Municipal Bond Index 6.53 4.75 5.08 16,411 Barclays Capital 10 Year Municipal Bond Index 7.68 5.70 5.52 17,113 Massachusetts Municipal Debt Funds Average 5.93 3.44 4.01 14,810 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 12 Massachusetts Tax-Exempt Fund Fiscal-Year Total Returns (%): November 30, 2001, Through November 30, 2011 Barclays 10 Year Municipal Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2002 4.78% 0.80% 5.58% 6.67% 2003 4.51 2.19 6.70 6.88 2004 4.13 -0.88 3.25 4.03 2005 4.12 -0.59 3.53 3.01 2006 4.38 2.16 6.54 6.17 2007 4.18 -2.03 2.15 3.51 2008 4.00 -6.72 -2.72 -0.42 2009 4.42 7.94 12.36 12.67 2010 3.80 -0.39 3.41 5.51 2011 3.76 2.56 6.32 7.68 Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Massachusetts Tax-Exempt Fund 12/9/1998 3.49% 4.53% 4.22% 0.40% 4.62% 13 Massachusetts Tax-Exempt Fund Financial Statements Statement of Net Assets As of November 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.0%) Massachusetts (98.3%) Beverly MA GO 5.250% 11/1/12 (14) 1,925 2,012 Beverly MA GO 5.250% 11/1/13 (14) 1,855 2,023 Boston MA Convention Center Revenue 5.000% 5/1/12 (Prere.) 4,975 5,074 Boston MA GO 5.000% 3/1/16 7,295 8,490 Boston MA GO 5.000% 2/1/12 (Prere.) 3,765 3,796 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,138 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,677 Boston MA Special Obligation Revenue (Boston City Hospital) 5.000% 8/1/17 (14) 2,000 2,040 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 200 212 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,231 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,105 Braintree MA GO 5.000% 5/15/27 4,000 4,488 Framingham MA Housing Authority Mortgage Revenue (Beaver Terrace Apartments Project) 6.200% 2/20/21 830 865 Framingham MA Housing Authority Mortgage Revenue (Beaver Terrace Apartments Project) 6.350% 2/20/32 2,000 2,120 Holyoke MA Gas & Electric Department Revenue 5.000% 12/1/21 (14) 2,395 2,428 Littleton MA GO 5.000% 1/15/22 (14) 1,280 1,340 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/14 (Prere.) 5,000 5,566 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 14,500 15,583 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 5,325 5,937 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/14 5,000 5,581 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 (ETM) 75 92 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/17 2,375 2,890 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 3,500 4,363 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,715 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 5,325 6,617 14 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,599 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 2,500 3,147 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,482 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 451 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,000 3,680 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 10,000 12,135 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/12 (Prere.) 3,000 3,083 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 3,850 4,585 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 15,000 17,863 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 2.000% 12/7/11 2,899 2,899 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 2,918 Massachusetts College Building Authority Revenue 5.000% 5/1/29 1,500 1,638 Massachusetts College Building Authority Revenue 5.000% 5/1/30 1,500 1,619 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,000 2,323 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 2,120 2,209 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.080% 12/7/11 2,800 2,800 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.100% 12/7/11 1,100 1,100 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,162 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,289 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,075 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.250% 10/1/41 2,000 2,054 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 606 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 680 747 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,107 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,693 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,010 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,687 15 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 5,000 5,182 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.100% 12/1/11 LOC 9,400 9,400 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 612 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 559 Massachusetts Development Finance Agency Revenue (College of Pharmacy & Allied Health Services) 5.750% 7/1/13 (Prere.) 1,000 1,093 Massachusetts Development Finance Agency Revenue (College of the Holy Cross) VRDO 0.140% 12/1/11 LOC 7,035 7,035 Massachusetts Development Finance Agency Revenue (Combined Jewish Philanthropies of Greater Boston Inc. Project) 5.250% 2/1/22 2,650 2,696 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,363 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 4/1/13 (Prere.) 1,500 1,593 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 4,500 4,534 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 5,606 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,137 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 6,000 6,782 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 2,000 2,195 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,567 Massachusetts Development Finance Agency Revenue (Neville Communities) 6.000% 6/20/44 1,500 1,601 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.375% 7/1/41 4,000 4,192 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/33 (10) 3,000 2,894 Massachusetts Development Finance Agency Revenue (Smith College) 5.000% 7/1/35 1,000 1,028 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 2,975 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 2,906 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 2,500 2,770 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 2,000 2,131 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,750 2,761 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.500% 7/1/31 2,250 2,280 Massachusetts Development Finance Agency Revenue (Western New England College) 5.875% 12/1/12 (Prere.) 505 533 16 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Western New England College) 6.125% 12/1/12 (Prere.) 1,000 1,067 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,089 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,404 Massachusetts GO 5.000% 11/1/14 3,275 3,673 Massachusetts GO 5.500% 10/1/15 17,990 20,970 Massachusetts GO 5.000% 10/1/17 4,000 4,780 Massachusetts GO 5.500% 11/1/17 5,100 6,244 Massachusetts GO 5.250% 8/1/18 (4) 5,060 6,190 Massachusetts GO 5.000% 10/1/18 6,000 7,262 Massachusetts GO 5.500% 10/1/18 4,955 6,156 Massachusetts GO 5.500% 8/1/19 5,000 6,258 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,508 Massachusetts GO 5.500% 10/1/19 (12) 1,000 1,254 Massachusetts GO 5.500% 11/1/19 (4) 5,550 6,967 Massachusetts GO 5.000% 8/1/20 4,185 4,910 Massachusetts GO 5.000% 9/1/15 (Prere.) 2,000 2,304 Massachusetts GO 5.000% 8/1/22 4,500 5,195 Massachusetts GO 5.250% 8/1/22 5,000 6,264 Massachusetts GO 5.000% 9/1/15 (Prere.) 10,000 11,521 Massachusetts GO 5.000% 12/1/14 (Prere.) 3,150 3,538 Massachusetts GO 5.500% 12/1/23 (2) 4,000 5,102 Massachusetts GO 5.000% 3/1/15 (Prere.) 5,250 5,967 Massachusetts GO 5.000% 3/1/15 (Prere.) 10,000 11,366 Massachusetts GO 5.000% 8/1/28 4,535 4,973 Massachusetts GO 5.500% 8/1/30 (2) 6,500 7,977 Massachusetts GO VRDO 0.150% 12/1/11 2,100 2,100 Massachusetts GO VRDO 0.110% 12/7/11 3,800 3,800 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) 5.750% 7/1/33 5,000 5,016 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 1,755 1,832 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/19 (14) 50 50 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 2,746 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/13 5,200 5,483 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 2,025 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,000 3,014 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 3,500 3,467 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.750% 7/1/12 (Prere.) 2,000 2,096 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) 5.500% 12/1/39 4,000 4,220 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) VRDO 0.120% 12/1/11 LOC 1,100 1,100 17 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,077 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 3,000 4,000 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,519 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 5,000 5,616 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.125% 7/15/12 (Prere.) 1,730 1,783 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.125% 7/15/37 7,620 7,784 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 5,000 5,395 1 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) TOB VRDO 0.120% 12/1/11 900 900 Massachusetts Health & Educational Facilities Authority Revenue (Henry Heywood Memorial Hospital) VRDO 0.150% 12/1/11 LOC 1,430 1,430 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,766 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,080 2,211 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 8,000 8,074 Massachusetts Health & Educational Facilities Authority Revenue (Massachusetts General Hospital) 6.250% 7/1/12 (ETM) 85 87 Massachusetts Health & Educational Facilities Authority Revenue (Milton Hospital) 5.500% 7/1/16 1,235 1,235 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/16 4,090 4,861 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/21 6,765 8,600 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 5,000 6,211 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/32 5,000 6,432 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.070% 12/7/11 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.120% 12/1/11 1,100 1,100 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 2,580 2,641 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 1,255 1,285 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 3,000 3,071 18 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,415 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,713 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,085 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 5,000 5,325 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/47 2,500 2,513 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.100% 12/7/11 3,500 3,500 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,090 1,177 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,175 1,269 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 2,500 2,813 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 5,894 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 5,500 5,619 Massachusetts Health & Educational Facilities Authority Revenue (Stonehill College) VRDO 0.140% 12/1/11 LOC 3,300 3,300 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,248 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/14 (2) 485 486 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts) 5.125% 10/1/12 (Prere.) 1,850 1,925 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.125% 10/1/23 (14) 565 566 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.250% 10/1/12 (Prere.) 4,000 4,166 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) 5.000% 7/1/23 2,400 2,536 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 3,000 3,155 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,500 1,404 Massachusetts Housing Finance Agency Single Family Housing Revenue 5.125% 12/1/28 4,000 4,161 1 Massachusetts Housing Finance Agency Single Family Housing Revenue TOB VRDO 0.140% 12/7/11 8,540 8,540 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/12 (14) 2,975 3,016 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/13 (14) 3,255 3,297 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/16 (14) 4,500 4,557 19 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,668 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 11,115 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/14 (4) 5,000 5,565 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/18 (4) 10,000 11,231 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 15,000 16,624 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 (4) 16,125 17,759 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 (4) 8,000 8,770 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 8,500 9,195 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 5,000 5,373 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/32 3,000 3,240 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/35 2,000 2,135 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 6,000 6,238 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 12,000 13,152 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 15,000 17,072 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,000 4,416 Massachusetts Special Obligation Revenue 5.000% 12/15/13 (4) 1,895 2,069 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 2,245 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 2,736 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 7,000 3,138 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/16 6,110 7,158 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/16 5,000 5,879 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/15 (Prere.) 4,460 5,167 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 619 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 5,000 6,066 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 3,000 3,657 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,235 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,955 2,414 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,451 20 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/22 3,500 4,437 Massachusetts Water Pollution Abatement Trust Revenue 5.375% 8/1/27 2,565 2,573 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,846 Massachusetts Water Pollution Abatement Trust Revenue 5.500% 8/1/29 1,000 1,003 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 5,550 6,744 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 3,000 3,458 Massachusetts Water Resources Authority Revenue 5.250% 8/1/19 (4) 7,000 8,609 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,608 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,880 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,177 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 8,365 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 13,900 14,512 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,554 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 5,000 5,181 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 2,000 2,085 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,072 Massachusetts Water Resources Authority Revenue 5.250% 8/1/36 (4) 2,520 2,993 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,000 2,111 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 7,990 8,258 2 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 10,000 10,876 Massachusetts Water Resources Authority Revenue VRDO 0.120% 12/7/11 2,900 2,900 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 1,000 1,050 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 5,500 5,783 Newton MA School District GO 4.500% 6/15/34 3,000 3,101 Pittsfield MA GO 5.000% 4/15/12 (Prere.) 1,000 1,028 University of Massachusetts Building Authority Revenue 6.875% 5/1/14 (ETM) 1,000 1,084 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,413 21 Massachusetts Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of Massachusetts Building Authority Revenue 5.000% 11/1/21 (2) 5,680 6,133 University of Massachusetts Building Authority Revenue 5.000% 11/1/22 (2) 2,695 2,892 University of Massachusetts Building Authority Revenue 5.000% 11/1/23 (2) 1,760 1,877 University of Massachusetts Building Authority Revenue 5.000% 11/1/24 (2) 1,980 2,096 University of Massachusetts Building Authority Revenue 5.000% 11/1/25 (2) 1,990 2,094 Worcester MA GO 5.500% 8/15/14 (14) 280 281 Worcester MA GO 5.500% 8/15/15 (14) 240 241 Worcester MA GO 5.250% 8/15/21 (14) 315 316 926,624 Puerto Rico (1.6%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (14) 5,000 5,662 Puerto Rico GO 5.500% 7/1/19 (2) 2,250 2,467 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/12 (Prere.) 1,100 1,132 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/36 400 399 Puerto Rico Public Finance Corp. Revenue 5.125% 6/1/24 (ETM) 2,155 2,536 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 2,015 2,033 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 665 671 14,900 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,000 1,034 Total Tax-Exempt Municipal Bonds (Cost $899,887) Other Assets and Liabilities (0.0%) Other Assets 14,277 Liabilities (14,380) (103) Net Assets (100%) Applicable to 90,562,837 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 22 Massachusetts Tax-Exempt Fund At November 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 911,161 Undistributed Net Investment Income — Accumulated Net Realized Losses (11,377) Unrealized Appreciation (Depreciation) 42,671 Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2011, the aggregate value of these securities was $12,339,000, representing 1.3% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2011. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 23 Massachusetts Tax-Exempt Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 24 Massachusetts Tax-Exempt Fund Statement of Operations Year Ended November 30, 2011 ($000) Investment Income Income Interest 34,594 Total Income 34,594 Expenses The Vanguard Group—Note B Investment Advisory Services 104 Management and Administrative 1,146 Marketing and Distribution 253 Custodian Fees 18 Auditing Fees 28 Shareholders’ Reports 7 Trustees’ Fees and Expenses 1 Total Expenses 1,557 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 40 Futures Contracts (1,553) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 22,663 Futures Contracts 2 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 25 Massachusetts Tax-Exempt Fund Statement of Changes in Net Assets Year Ended November 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 33,037 37,023 Realized Net Gain (Loss) (1,513) 670 Change in Unrealized Appreciation (Depreciation) 22,665 (5,522) Net Increase (Decrease) in Net Assets Resulting from Operations 54,189 32,171 Distributions Net Investment Income (33,037) (37,023) Realized Capital Gain — — Total Distributions (33,037) (37,023) Capital Share Transactions Issued 134,643 225,074 Issued in Lieu of Cash Distributions 24,506 28,284 Redeemed (220,972) (204,212) Net Increase (Decrease) from Capital Share Transactions (61,823) 49,146 Total Increase (Decrease) (40,671) 44,294 Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 26 Massachusetts Tax-Exempt Fund Financial Highlights For a Share Outstanding Year Ended November 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .366 .386 .401 .414 .424 Net Realized and Unrealized Gain (Loss) on Investments .260 (.040) .750 (.680) (.210) Total from Investment Operations .626 .346 1.151 (.266) .214 Distributions Dividends from Net Investment Income (.366) (.386) (.401) (.414) (.424) Distributions from Realized Capital Gains — Total Distributions (.366) (.386) (.401) (.414) (.424) Net Asset Value, End of Period Total Return 1 6.32% 3.41% 12.36% -2.72% 2.15% Ratios/Supplemental Data Net Assets, End of Period (Millions) $942 $983 $939 $710 $684 Ratio of Total Expenses to Average Net Assets 0.17% 0.17% 0.17% 0.12% 0.13% Ratio of Net Investment Income to Average Net Assets 3.61% 3.75% 4.02% 4.17% 4.19% Portfolio Turnover Rate 13% 18% 15% 29% 16% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 27 Massachusetts Tax-Exempt Fund Notes to Financial Statements Vanguard Massachusetts Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). The fund had no open futures contracts at November 30, 2011. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and for the period ended November 30, 2011, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 28 Massachusetts Tax-Exempt Fund B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2011, the fund had contributed capital of $151,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.06% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
